  Case 2:19-bk-50765                    Doc 5 Filed 02/15/19 Entered 02/16/19 00:26:24                                  Desc Imaged
                                             Certificate of Notice Page 1 of 5
Information to identify the case:
Debtor 1              The SmarTV Company LLC                                            Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name                            EIN 45−5479072
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Southern District of Ohio                     Date case filed for chapter 7 2/12/19
Case number: 2:19−bk−50765                Case Assigned To: John E. Hoffman Jr.


Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15


For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).


The staff of the bankruptcy clerk's office cannot give legal advice.


Do not file this notice with any proof of claim or other filing in the case.
                                                 About Debtor 1:                                    About Debtor 2:

1.      Debtor's full name                       The SmarTV Company LLC

2.      All other names used in the
        last 8 years

3.     Address                               480 Olde Worthington Rd., Suite 350
                                             Westerville, OH 43082

4.     Debtor's attorney                     J Matthew Fisher                                       Contact phone (614) 221−8500
                                             Allen, Kuehnle Stovall & Neuman LLP
       Name and address                      17 South High Street, Suite 1220                       Email: fisher@aksnlaw.com
                                             Columbus, OH 43215

5.     Bankruptcy trustee                    Christal L Caudill                                     Contact phone 614−389−4940
                                             3757 Attucks Drive
       Name and address                      Powell, OH 43065                                       Email: trusteepleadings@caudill−law.com
                                                                                                              For more information, see page 2 >
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                   page 1
   Case 2:19-bk-50765                     Doc 5 Filed 02/15/19 Entered 02/16/19 00:26:24                                               Desc Imaged
                                               Certificate of Notice Page 2 of 5
Debtor The SmarTV Company LLC                                                                                           Case number 2:19−bk−50765
6. Bankruptcy clerk's office  170 North High Street                                                                Hours open 9:00 am − 4:00 pm
                              Columbus, OH 43215−2414                                                              Monday through Friday
   Documents in this case may be filed at this
   address. You may inspect all records filed                                                                      Contact phone (614)469−6638
   in this case at this office or online at
   www.pacer.gov.
                                                                                                                   Date: 2/13/19

7. Meeting of creditors                          March 21, 2019 at 09:30 AM                                        Location:

   Debtors must attend the meeting to be         The meeting may be continued or adjourned to a later date. If     170 North High Street, Suite 100,
   questioned under oath. In a joint case,       so, the date will be on the court docket. No unauthorized         Columbus, OH 43215
   both spouses must attend. Creditors may       cellular phones, cameras, recording devices, weapons,
   attend, but are not required to do so.        pagers or other portable electronic devices are permitted
                                                 on the court's premises.


8. Creditors with a foreign                      If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                                       extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                                 have any questions about your rights in this case.


9. Proof of Claim                                No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If it
   Please do not file a proof of claim unless    later appears that assets are available to pay creditors, the clerk will send you another notice telling you
   you receive a notice to do so.                that you may file a proof of claim and stating the deadline.

10. Abandonment                               Pursuant to L.B.R. 6007−1, the trustee may abandon property listed on the debtor's schedules upon the
                                              request of any party in interest or upon the trustee's determination that there is no equity in the property
                                              for the benefit of unsecured creditors and that the property is burdensome. Further notice to creditors
                                                    and other parties in interest is not required for the abandonment of any property unless a party in
                                                      interest, before the conclusion of the § 341 meeting, files a request for further notice of
                                           abandonment with        service of such notice on the trustee, or unless further notice is ordered by the court or
                                           requested by
                                              the trustee.
If you would like to receive all future notices from the Bankruptcy Court electronically (email), you may register for the courts free Electronic
Bankruptcy Noticing (EBN) service. EBN is reliable, fast, and efficient. Additional details and registration are available at:
https://bankruptcynotices.uscourts.gov
  Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                      page 2
      Case 2:19-bk-50765         Doc 5 Filed 02/15/19 Entered 02/16/19 00:26:24                 Desc Imaged
                                      Certificate of Notice Page 3 of 5
                                       United States Bankruptcy Court
                                         Southern District of Ohio
In re:                                                                                   Case No. 19-50765-jeh
The SmarTV Company LLC                                                                   Chapter 7
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0648-2           User: poseyd                  Page 1 of 3                   Date Rcvd: Feb 13, 2019
                               Form ID: 309C                 Total Noticed: 105


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 15, 2019.
db             +The SmarTV Company LLC,     480 Olde Worthington Rd., Suite 350,      Westerville, OH 43082-7067
19686365       +101 TECHNOLOGIES INC,    43070 263rd St,     Emery, SD 57332-6200
19686366       +A2Z VENDING, LLC,    PO Box 648,    Lewis Center, OH 43035-0648
19686367       +AL NELS,    897 WINESAP DR,    BEAVERCREEK, OH 45434-5937
19686368        AMERICAN EXPRESS,    PO BOX 53611,    Phoenix, AZ 85072-3611
19686369       +AMERICAN HOTEL & LODGING ASSOCIATION,      1250 I Street NW #1100,     Washington, DC 20005-5904
19686370       +AMT - ADVANCE MEDIA TECHNOLOGIES INC,      3150 SW 15th Street,     Deerfield Beach, FL 33442-8188
19686371        ANTHEM BCBS OH GROUP,    PO Box 105673,     Atlanta, GA 30348-5673
19686372       +ARAMARK,    13623 Otterson Ct #6093,     Livonia, MI 48150-1220
19686373        ATTM 830221915NBI,    PO Box 6463,    Carol Stream, IL 60197-6463
19686374        AVNET EMBEDDED,    PO BOX 70390,    Chicago, IL 60673-0390
19686375        BARRACUDA NETWORKS INC,     Dept LA 22762,    Pasadena, CA 91185-2762
19686376       +BUCKEYE UTILITY BILLING SRVS,     PO Box 820,    Pickerington, OH 43147-0820
19686377       +CANDICE MARTINI,    1431 Meadowbank Dr,     Worthington, OH 43085-1722
19686378       +CAPITAL INTELLECT PARTNERS INC,     11111Santa Monica Blvd,     Suite 650,
                 Los Angeles, CA 90025-0438
19686379       +CAPITOL OFFICE SUPPLY,    777 Dearborn Park Lane Suite E,      Worthington, OH 43085-5716
19686380       +CHOCTAW NATION GAMING COMMISSION,     P.O. BOX 5229,     DURANT, OK 74702-5229
19686381       +CHRIS SHEPARD,    2152 J Bird Lane,    Poplar Bluff, MO 63901-8326
19686382       +CITY OF WESTERVILLE,    64 E. Walnut Street,     Westerville, OH 43081-2308
19686383        CNA INSURANCE,    PO BOX 790094,    St. Louis, MO 63179-0094
19686386       +CPA GLOBAL LIMITED,    2318 Mill Road, 12th Floor,      Alexandria, VA 22314-6834
19686384        Colorado,    Department of Revenue,    P.O. BOX 17087,     Denver, CO 80217-0087
19686387        DAVENPORT EVANS HURWITZ & SMITH LLP,      206 W. 14th Street,     PO BOX 1030,
                 Sioux Falls, SD 57101-1030
19686388       +DAVID FREELAND,    2458 Bryton Drive,     Powell, OH 43065-7409
19686390       +DELTA DENTAL,    PO Box 633198,    Cincinnati, OH 45263-3198
19686392        DISH,    320 S. Capital of Texas HI SB SUB TWO,      Austin, TX 78726
19686391       +Deutsche Bank Trust Company Americas,      60 Wall Stret, 16th Floor,     New York, NY 10005-2865
19686393       +ERIC EICHENSEHR,    6671 Plumb Road,     Galena, OH 43021-9389
19686394       +EXECUTIVE TRAVEL,    6260 South Sunbury Road Suite 4,      Westerville, OH 43081-9003
19686395        FINELINE GRAPHICS,    48 Goodale Blvd,     Columbus, OH 43212
19686397        FIRST FRIDAY,    First Floor, Fairway House, Rear of 64-6,      Great Missenden, UK HP16 0AN,     UK
19686398       +FYI TELEVISION INC,    1901 N. State Highway 360 Suite 200,       Grand Prairie, TX 75050-1412
19686399        GENIATECH (HK) CO LTD,    Flat B 39/F Tower, 1 Ma on Shan Centre,,       Sha Tin N.T., ON,   CANADA
19686400        GENIATECH (HK) CO LTD (EI INC),     Flat B 39/F Tower, 1 Ma on Shan Centre,      Sha Tin N.T., ON,
                 CANADA
19686401       +GEORGIA CUSTOM CABLE DESIGN INC,     278 Malone Road,     Fayetteville, GA 30215-7084
19686402       +INFINITE CONFERENCING PARTNERS LLC,      PO Box 836,    Short Hils, NJ 07078-0836
19686403       +INFINITI FINANCIAL SERVICES,     PO Box,    Cincinnati, OH 45274-0001
19686405        INTUIT-LACERTE,    PO Box 52103,    Phoenix, AZ 85072-2103
19686406       +JAMES NARO CONSULTING LLC,     4 EAST TWIN OAKS ESTATES,     SIOUX FALLS, SD 57105-7015
19686407       +JAMIE NUEBEL,    805 N Garnet Circle,     Brandon, SD 57005-2587
19686408       +JC & COMPANY,    125 West Mulberry Street,     Lancaster, OH 43130-3014
19686409       +KENNY NG,    10028 MADISON WALK AVE,     LAS VEGAS, NV 89149-3771
19686410       +KENWEL PRINTERS INC,    4272 Indianola Avenue,     Columbus, OH 43214-2891
19686411       +KESTRA ADVISORY SVCS LLC,     5008 Pine Creek Drive,     Suite B,    Westerville, OH 43081-4899
19686412       +KNOBBE MARTENS OLSEN & BEAR LLP,     2040 Main Street, 14th Flr,      Irvine, CA 92614-8214
19686414       +LYNN BELL,    1829 Argyle Drive,    Columbus, OH 43219-1117
19686416        MEDICAL MUTUAL,    PO Box 943,    Toledo, OH 43697-0943
19686417       +MICHAEL J MCCARRON,    6105 S Venita Circle,     Sioux Falls, SD 57108-2514
19686418       +MICHAEL SCHERTZER,    2508 Ferris Park Drive N,      Columbus, OH 43224-2547
19686419       +MPEG LA, LLC,    4600 S Ulster St., Suite 400,     Denver, CO 80237-2892
19686420       +MRACHEK,FITZGERALD,ROSE,KONOPK,     505 S. FLAGLER DRIVE,     # 600,
                 West Palm Beach, FL 33401-5945
19686421       +NICOLE GERSPER,    1911 Wingate Drive,     Delaware, OH 43015-9269
19686422        NRAI NATIONAL REGISTERED AGENTS INC,      PO Box 4349,    Carol Stream, IL 60197-4349
19686425       +OHIO BWC (BUREAU OF WORKERS’ COMPENSATIO,      30 W Spring St.,     Columbus, OH 43215-2256
19686428        OHPARK AIRPORT PARKING,     840 Stelzer Road,    Columbus, OH 43219-5717
19686429       +ORACLE AMERICA INC,    500 Oracle Parkway,     Redwood Shores, CA 94065-1677
19686423       +Ohio Atty General, Collec. Enforcement,      Attn: Bankruptcy Unit,
                 150 East Gay Street, 21st Floor,     Columbus, OH 43215-3191
19686424       +Ohio Bureau of Workers’ Compensation,      Attn. Law Section Bankruptcy Unit,     P.O. Box 15667,
                 Columbus, OH 43215-0667
19686426       +Ohio Department of Job & Family Services,      Office of Legal Services,
                 30 E. Broad Street, 31st Floor,     Columbus, OH 43215-3414
19686430       +PACE INTERNATIONAL,    3582 TECHNOLOGY DRIVE NW,      P.O. BOX 6937,    Rochester, MN 55903-6937
19686431        PACKET SHIP TECHNOLOGIES LTD,     The Old Mill, Mount Hawke, Truro,      Cornwall, UK TR4 8BL, UK
19686433       +PENTEGRA SERVICES, INC.,     701 Westchester Ave. Suite 320E,      White Plains, NY 10604-3809
19686434        PERFECT VISION MANUFACTURING,     PO BOX 841444,     Dallas,, TX 75284-1444
19686435       +PITNEY BOWES GLOBAL FINANCIAL SERVICES L,      PO Box 371887,     Pittsburgh, PA 15250-7887
19686437       +PRINCIPAL LIFE INS GRP,     711 High St.,    Des Moines, IA 50392-0001
19686438       +PUBLIC RADIO INTERNATIONAL,     401 Second Ave North, Suite 500,      Minneapolis, MN 55401-2097
19686439       +PUREHD LLC,    365 Boston Post Road, #360,     Sudbury, MA 01776-3068
      Case 2:19-bk-50765        Doc 5 Filed 02/15/19 Entered 02/16/19 00:26:24                Desc Imaged
                                     Certificate of Notice Page 4 of 5


District/off: 0648-2          User: poseyd                 Page 2 of 3                    Date Rcvd: Feb 13, 2019
                              Form ID: 309C                Total Noticed: 105


19686440       +RICK SWIFT,    125 Boonsboro Drive,    Lynchburg, VA 24503-2101
19686441        ROBERT HALF TECHNOLOGY,     PO Box 743295,    Los Angeles, CA 90074-3295
19686442       +SCOTT AKESSON,    1310 E Ocean Blvd Unit 1505,     Long Beach, CA 90802-6948
19686443       +SEALE MOORER,    2956 Bellflower Lane,     Naples, FL 34105-3005
19686444       +SHANE PIERCE,    842 Wilcox Road Unit 2,     Poplar Bluff, MO 63901-2636
19686445        SPECIAL CONTINGENCY RISKS INC,     30 Fenchurch Ave,    London EC3M 5AD, UK
19686446       +ST INVESTMENT PROPERTIES LLC,     480 Olde Worthington Road, Suite 350,     Columbus, OH 43082-7067
19686447       +STANLEY CONVERGENT SECURITY,     9998 Crosspoint Blvd, Suite 300,     Indianapolis, IN 46256-3307
19686448       +STEVE BERREY,    3295 Lantern Coach Lane,     Roswell, GA 30075-3191
19686449       +STEVE CAMPBELL,    330 Village Dr,    Rifle, CO 81650-9641
19686450       +STEVE PALACIOS dba ASSOCIATED SUPPORT LL,      3350 Ridgelake Drive Suite 200,
                 Metairie, LA 70002-3831
19686451       +SUNEIL AGGARWAL,    821 Warwick Drive,     Westerville, OH 43082-7544
19686452       +TEKSYSTEMS,    7437 Race Road,    Hanover, MD 21076-1112
19686453        TERRY MALONE,    1916 Pineland Drive,    Clearwater, FL 33755
19686454       +THE BEHAL LAW GROUP LLC,     501 South High Street,    Columbus, OH 43215-5601
19686455       +THRIFTY CAR RENTAL HQ,     DEPT 2241,   Tulsa, OK 74182-0001
19686457       +TONKON TORP LLP,    888 SW Fifth Ave., Suite 1600,     Portland, OR 97204-2099
19686458      #+TRAVELERS,    PO Box 3204,    Naperville, IL 60566-7204
19686460        VECIMA NETWORKS INC,    150 Cardinal Place,     Saskatoon, SK,   CANADA
19686462       +VERIMATRIX,    6059 Cornerstone Court West,     San Diego, CA 92121-3713
19686464       +VIDEO AUDIO SPECIALISTS INC,     2010 E Charleston Blvd,    Las Vegas, NV 89104-2018
19686465       +VISION SERVICE PLAN,    PO Box 742109,     Los Angeles, CA 90074-2109
19686466       +VUBIQUITY,    3900 W. Alameda Ave, Suite 1700,     Burbank, CA 91505-4317
19686467       +WAGEWORKS, INC.,    PO Box 8363,    Pasadena, CA 91109-8363
19686468       +WORLDWIDE EXPRESS,    PO Box 733360,    Dallas, TX 75373-3360
19686469       +XTRA LEASE LLC,    1625 Frank Road,    Columbus, OH 43223-3726

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: fisher@aksnlaw.com Feb 13 2019 19:55:01       J Matthew Fisher,
                 Allen, Kuehnle Stovall & Neuman LLP,    17 South High Street, Suite 1220,      Columbus, OH 43215
tr             +EDI: QCLCAUDILL.COM Feb 14 2019 00:38:00      Christal L Caudill,    3757 Attucks Drive,
                 Powell, OH 43065-6080
ust            +E-mail/Text: ustpregion09.cb.ecf@usdoj.gov Feb 13 2019 19:56:18        Asst US Trustee (Col),
                 Office of the US Trustee,    170 North High Street,   Suite 200,    Columbus, OH 43215-2417
19686385       +E-mail/Text: dconner@comdoc.com Feb 13 2019 19:58:31       COMDOC INC,    PO Box 932159,
                 Cleveland, OH 44193-0008
19686404        EDI: IRS.COM Feb 14 2019 00:38:00      Internal Revenue Service,    PO Box 7346,
                 Philadelphia, PA 19101-7346
19686413       +E-mail/Text: BankruptcyLegal@level3.com Feb 13 2019 19:57:09       LEVEL 3 COMMUNICATIONS,
                 1025 Eldorado Blvd,    Bloomfield, CO 80021-8869
19686427        E-mail/Text: Bankruptcy.notices@tax.state.oh.us Feb 13 2019 19:57:57
                 Ohio Department of Taxation,    Attn: Bankruptcy Division,    PO Box 530,
                 Columbus, OH 43216-0530
19686432        E-mail/Text: FACS_Support@paychex.com Feb 13 2019 19:55:58       PAYCHEX,     1175 John St,
                 West Henrietta, NY 14586-9199
19686456       +E-mail/Text: DL-ICOMSBankruptcy@charter.com Feb 13 2019 19:57:31        TIME WARNER CABLE,
                 PO Box 916,   Carol Stream, IL 60132-0916
19686459        E-mail/Text: accounts.receivable@uline.com Feb 13 2019 19:57:26        ULINE,    PO Box 88741,
                 Chicago, IL 60680-1741
19686461       +E-mail/Text: judi@velocity.org Feb 13 2019 19:56:50      VELOCITY INC,
                 7130 Spring Meadows West Drive,    Holland, OH 43528-9296
19686463       +EDI: VERIZONCOMB.COM Feb 14 2019 00:38:00      VERIZON WIRELESS,    PO Box 25505,
                 Lehigh Valley, PA 18002-5505
                                                                                                TOTAL: 12

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
19686436        Potential Employee Claims,   to be supplemented; privacy concerns)
19686389     ##+DCI - DESIGN COMMUNICATIONS LLC,   6851 Jericho Turpike S-260,   Syosset, NY 11791-4454
19686396     ##+FIRST ELECTRONICS INC,   211 W Vaughn Street,   Tempe, AZ 85283-3647
19686415     ##+MATTHEW MOORE,   1529 Runaway Bay Drive APT 2B,   Columbus, OH 43204-4806
                                                                                            TOTALS: 1, * 0, ## 3

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.     Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.
       Case 2:19-bk-50765              Doc 5 Filed 02/15/19 Entered 02/16/19 00:26:24                               Desc Imaged
                                            Certificate of Notice Page 5 of 5


District/off: 0648-2                  User: poseyd                       Page 3 of 3                          Date Rcvd: Feb 13, 2019
                                      Form ID: 309C                      Total Noticed: 105


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 15, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 13, 2019 at the address(es) listed below:
              Asst US Trustee (Col)    ustpregion09.cb.ecf@usdoj.gov
              Christal L Caudill    trusteepleadings@caudill-law.com, ccaudill@ecf.epiqsystems.com
              J Matthew Fisher   on behalf of Debtor    The SmarTV Company LLC fisher@aksnlaw.com,
               doan@aksnlaw.com
                                                                                             TOTAL: 3
